NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0003n.06
                            Filed: January 4, 2007

                                           No. 04-5514

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JESSIE CONWAY,                                )
                                              )
        Plaintiff-Appellant,                  )
                                              )
v.                                            )
                                              )              ON APPEAL FROM THE
FAYETTE COUNTY GOVERNMENT, in its             )              UNITED STATES DISTRICT
Entirety; FAYETTE COUNTY GOVERNMENT, )                       COURT FOR THE EASTERN
Department of Corrections; GLEN BROWN, Jailer )              DISTRICT OF KENTUCKY
of the FCDC; OFFICER/SGT. SLAUGHTER,          )
presumably of the FCDC; OFFICER BROWN,        )
presumably of the FCDC; THE INMATE            )                 MEMORANDUM
CANTEEN AND INMATE HOT CART,                  )                   OPINION
presumably of the FCDC; KELWELL FOOD          )
SERVICE; OFFICE OF LEGAL AID; VERTNER)
L. TAYLOR, Commissioner of the Department     )
of Corrections and/or his successor; DESI     )
BROOKS, Jail Inspector,                       )
                                              )
        Defendants-Appellees.                 )

BEFORE: MARTIN, NORRIS, and GIBBONS, Circuit Judges.

       PER CURIAM. This appeal from an order of the district court dismissing plaintiff’s

complaint for failure to state a claim is before us in an unusual posture. Proceeding pro se, inmate

Jessie Conway filed suit against several governmental entities and individuals involved in the

criminal justice system of Fayette County, Kentucky. The complaint alleges that defendants violated

a number of plaintiff’s (and other inmates’) constitutional rights. Pursuant to 28 U.S.C. § 1915A,

the district court screened the complaint and dismissed it without prejudice before service was made
upon any of the defendants. Accordingly, only Mr. Conway is a party to this appeal.

        During oral argument, appointed counsel informed the court that Mr. Conway is no longer

in custody and that, despite the best efforts of his firm and the clerk of this court, efforts to locate

him have been futile. Under the circumstances, we conclude that the appeal should be dismissed.

Because the district court dismissed the complaint without prejudice, should plaintiff reappear, there

appears to be nothing to prevent him from re-filing his complaint so long as he complies with the

requisite statute of limitations.

        The judgment is affirmed.




                                                  -2-